WTSS, Judge
(concurring in part):
62. I concur in Parts I — III and VII of the lead opinion because I agree on the basis of the analysis there that, due to idiosyncrasies in the military justice system, application of the “elements” test of lesser-included offenses requires consideration of “those elements required to be alleged in the specification, along with the statutory elements — ” ¶ 59. See generally Art. 79, Uniform Code of Military Justice, 10 USC § 879. Acknowledging the important distinctions between our practice and procedure and that found in most civilian jurisdictions including Federal district courts, I agree that this approach most sensitively implements an appellate court’s fundamental mission in this area of the law: to ascertain and implement the intent of Congress as to whether an accused’s conduct can provide the basis of two or more convictions and punishments. See United States v. Albrecht, 43 MJ 65 (1995).
63. In this case, however, there is no need to wrestle with application of this concept to the offenses here in issue. As the lead opinion points out, the prosecution squarely asserted that, once the dust settled, it wanted only one conviction; and the military judge assured the prosecution that he would instruct on any or all of the dismissed offenses, as lesser-included offenses, if they were reasonably raised by the evidence. And for his part, the accused clearly was put on notice by all this regarding what potential offenses against which he might have to defend. In this context, there is no issue ripe for government appeal under Article 62, UCMJ, 10 USC § 862.